-&3 2l^H~ °^
Hon. Abel Acosta, Clerk
Court of Criminal Appeals
P.O.Box- 12308- Capitol Station
Austin, Texas 78711.


Rickey Johnson
TDCJ #1742560- Pack Unit                           lANOefllVi
2400 Wallace Pack, Rd.                             J^26TO
Navasota, Texas 77868.
                                                Abet Acosta, CSerfc
                           January 22, 2015

RE: WRIT OF HABEAS CORPUS-TR. CT. NO. CR.12-00011 [COOKE COUNTY]-
    WRIT OF MANDAMUS- TR. CT. NO. CR.12-00011-A [COOKE COUNTY]

Mr.   Acosta:

       This letter is being directed to your office regarding the
filing of both a Writ of Habeas Corpus with a Memorandum Brief

In-Support, as well as a Writ of Mandamus filed with your office
on 12/19/14 under WR-82,364-02.
       In previous correspondence, your office indicated that the

Writ of Habeas Corpus had never been filed with your office, this
letter dated October 6, 2014. I am trying to be absolutely sure
that your office has never before recieved and filed this Writ. If

it was filed, then I need to purchase a copy of the writ and any
attachments.

      Regarding theWrit if Mandamus, likewise, I need to purchase

a copy of this document as well, as I have checked my files and
I cannot locate copies of either documents. Your assistance in

providing my with the costs of copies requested and whether the

Writ of Habeas Corpus was ever actually filed, would be helpful.


                                  •1-
     I look forward to hearing from your office in the near

future. Again, thank you very much.


Respectfully Submitted,




                                •2-